10 N.Y.3d 886 (2008)
891 N.E.2d 294
861 N.Y.S.2d 261
DEIRA RAWLINGS, an Infant, by CONSTANCE RAWLINGS, Also Known as CONSTANCE STOKES, Her Mother and Natural Guardian, Appellant,
v.
NATIONAL CAR RENTAL SYSTEM, INC., et al., Defendants.
ALAMO FINANCING, L.P., et al., Nonparty Respondents.
Court of Appeals of the State of New York.
Decided June 5, 2008.
*887 Pollack, Pollack, Isaac & De Cicco, New York City (Brian J. Isaac of counsel), for appellant.
Smith Mazure, New York City (Joel M. Simon and J. Jay Young of counsel), for nonparty respondents.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, plaintiff's cross motion for leave to amend the complaint to add Alamo Financing, L.P. and ANC Rental Corporation as additional defendants granted, and certified question answered in the negative (see Jones v Bill, 10 NY3d 550 [2008] [decided today]).